Citation Nr: 0521425	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-34 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disability.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to a compensable rating for residuals of a 
herniorrhaphy, left inguinal hernia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted to reopen the veteran's hearing loss claim.  He 
responded by filing a Notice of Disagreement which was 
received in June 2003.  The RO then sent the veteran a 
September 2003 Statement of the Case, in reply to which he 
submitted a November 2003 VA Form 9, perfecting his appeal of 
this issue.  

This appeal also arises from a September 2003 rating decision 
which denied the veteran service connection for a 
genitourinary disability and a compensable rating for his 
service-connected residuals of a left inguinal hernia.  He 
then filed a November 2003 Notice of Disagreement, and was 
sent a February 2004 Statement of the Case by the RO.  Upon 
the filing of a March 2004 VA Form 9, these issues were 
perfected on appeal.  

In May 2005, the veteran and his wife testified before the 
undersigned Veterans Law Judge.  

The veteran has filed a new claim for service connection for 
tinnitus.  This claim is referred to the RO for appropriate 
action.

The issue of entitlement to service connection for a 
genitourinary disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  In April 1955, the RO denied the veteran's service 
connection claim for an ear disorder, and he did not appeal 
this decision.  

3.  The evidence submitted since the April 1955 RO denial of 
the veteran's claim for service connection for bilateral 
hearing loss has not previously been considered and raises a 
reasonable possibility of substantiating the claim.  

4.  Bilateral hearing loss is due, at least in part, to 
acoustic trauma in service.

5.  The veteran's residuals of a left inguinal hernia with 
herniorrhaphy do not result in any current impairment, and 
the veteran has not had any recurrence of his hernia.  


CONCLUSIONS OF LAW

1.  The April 1955 RO rating decision denying service 
connection for an ear condition is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).  

2.  Evidence submitted since the RO's April 1955 decision is 
new and material with respect to the claim for service 
connection for bilateral hearing loss, and the claim for that 
benefit is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a) (2004).  

3.  Bilateral hearing loss was incurred or aggravated during 
wartime service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 
2002).

4.  The criteria for the award of a compensable rating for 
the veteran's left inguinal hernia repair have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.31, 4.114, Diagnostic Code 7338 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that prior to the 
initiation of this claim, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the September 2003 and 
February 2004 Statements of the Case, the various 
Supplemental Statements of the Case, and November 2002 RO 
letter to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain.  The veteran has reported 
that he receives medical care at the VA medical center in 
Gainesville, FL, and these records were obtained.  Private 
medical records have been obtained, as indicated by the 
veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA medical examinations in conjunction with his 
claims; for these reasons, his appeals are ready to be 
considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in March 2003 and September 
2003, subsequent to the passage of the VCAA and the 
modifications to 38 U.S.C. § 5103(a) therein.  Subsequent to 
that initial decision and the passage of the VCAA, the RO 
provided notice to the veteran of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain, as 
has already been discussed above.  Finally, the veteran's 
claim was adjudicated on several occasions, most recently in 
November 2004, in light of the additional development 
performed subsequent to March 2003.  Therefore, the Board 
finds no evidence of prejudicial error in the present case.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see 
also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(holding that the Court must take due account of the 
38 U.S.C.A. § 7261(b) rule of prejudicial error when 
considering VA compliance with the VCAA) and Mayfield v. 
Nicholson, 19 Vet. App.  103 (2005).  

I. New and material evidence - Bilateral hearing loss

The veteran seeks to reopen his claim for service connection 
for bilateral hearing loss.  Service connection for an ear 
condition was previously denied within an April 1955 rating 
decision, and the veteran did not initiate an appeal of this 
decision; therefore, it is final.  38 U.S.C.A. § 7105 (West 
2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, when the veteran's claim was first 
denied in 1955, the RO found no evidence that any current ear 
disorder was either incurred in or aggravated by military 
service.  

In support of his claim, the veteran has submitted both 
private and VA audiological treatment records which confirm a 
current diagnosis of bilateral hearing loss, as defined by VA 
regulation.  See 38 C.F.R. § 3.385 (2004).  He also has 
submitted the December 2002 opinion of C. Truluck, an 
audiologist, to the effect that 

it is highly unlikely that [noise 
exposure during military service] did not 
contribute to his hearing condition.

This raises a reasonable possibility of substantiating the 
claim.  The claim is therefore reopened.  38 C.F.R.§ 3.156.

The veteran underwent VA audiological examination in March 
2003 which also confirmed bilateral mild to moderately severe 
hearing loss.  However, when asked to discuss the etiology of 
the veteran's bilateral hearing loss, the examiner noted 
that:

[I]t is difficult to render an opinion without 
resorting to conjecture based on the length of 
time from the date of claimed acoustic trauma to 
the present, the age of the patient, [ . . . ] 
and the history of possible other occupational 
noise exposure right after he got out of the 
service.  

Because the veteran served in combat, his lay assertions of 
acoustic trauma in service shall be accepted as sufficient 
proof by VA in the absence of any evidence to the contrary.  
38 U.S.C.§ 1154(b) provides a factual basis upon which a 
determination can be made that a particular disease or injury 
was incurred or aggravated in service but not a basis to link 
etiologically the condition in service to the current 
condition.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); Caluza v. Brown, 7 Vet. App. 498 507 (1995).  

In the present case, the veteran's combat service has been 
noted by VA, and his assertions of acoustic trauma are 
accepted.  Nevertheless, § 1154(b) does not exempt the 
veteran from establishing a nexus between any current hearing 
loss and his acoustic trauma in service.  See Wade v. West, 
11 Vet. App. 302 (1999).  

The veteran has also offered his own contentions regarding 
the onset of his current bilateral hearing loss; however, as 
a layperson, his statements regarding medical causation, 
etiology, and diagnosis are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See Moray v. 
Brown, 5 Vet. App. 211 (1993).  

Given the two opposing opinions, and mindful of the fact that 
the veteran perceived a hearing problem as long ago as 1954, 
I find the evidence as to nexus in equipoise.  The veteran is 
given the benefit of the doubt.  38 U.S.C.A. § 5107(b).


II. Compensable rating - Residuals of a left inguinal hernia

The veteran seeks a compensable rating for his service-
connected residuals of a left inguinal hernia, to include a 
herniorrhaphy.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2004).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2004).  

In general, inguinal hernias are rated under Diagnostic Code 
7338, which provides a noncompensable rating for a small, 
reducible hernia without true hernia protrusion.  A 10 
percent disability rating is to be granted for a 
postoperative recurrent hernia that is readily reducible and 
well supported by a truss or belt.  A 30 percent rating is 
warranted for a small, postoperative recurrent, or unoperated 
irremediable hernia that is not well supported by truss, or 
not readily reducible.  38 C.F.R. § 4.114, Diagnostic Code 
7338 (2004).  

The veteran underwent VA medical examination in August 2003.  
A history of hernia repair in 1951 was noted, with no post-
operative complications or hernia recurrence since that time.  
On physical examination, the veteran was well-developed and 
well-nourished, in no acute distress.  No evidence of a 
current right or left inguinal hernia was seen.  His surgical 
scar was also no longer visible, and the site of the surgery 
was nontender.  No current residuals of the veteran's left 
inguinal hernia and herniorrhaphy were observed.  The 
remainder of the veteran's VA outpatient medical treatment 
records are also negative for any impairment attributable to 
his left inguinal hernia and herniorrhaphy.  

Based on these findings, the criteria for a compensable 
rating for residuals of a left inguinal hernia are not met.  
The competent evidence of record does not reflect any 
recurrent hernia or related residuals.  The veteran testified 
he had occasional pain, itching, and a tearing sensation.  
But, in the absence of medical evidence of current impairment 
resulting from his left inguinal hernia, with herniorrhaphy, 
a compensable rating for this disability must be denied.  

The Board is also aware that separate disability evaluations 
are available for scars that are poorly nourished, with 
repeated ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function..  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2004).  In 
the present case, the veteran has a surgical scar resulting 
from his herniorrhaphy.  However, the August 2003 VA 
examination report described his scar as no longer visible, 
with no tenderness evident.  Overall, no specific impairment 
has been directly attributed by a medical examiner to the 
veteran's scars.  Accordingly, the preponderance of the 
evidence is against a separate disability rating at this time 
for the veteran's herniorrhaphy scar.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left inguinal hernia with 
herniorrhaphy has itself required no extended periods of 
hospitalization since the initiation of this appeal, and is 
not shown by the evidence to present marked interference with 
employment in and of itself, as the veteran is not currently 
employed or seeking employment.  Therefore, the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, a preponderance of the evidence is against the 
veteran's claim for a compensable rating for his residuals of 
a left inguinal hernia, with herniorrhaphy.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

The claim for service connection for bilateral hearing loss 
is reopened with new and material evidence; service 
connection for bilateral hearing loss is granted.  

Entitlement to a compensable rating for the veteran's 
residuals of a left inguinal hernia with herniorrhaphy is 
denied.  


REMAND

The veteran seeks service connection for a genitourinary 
disability.  At his May 2005 hearing before the undersigned 
Veterans Law Judge, he stated he has received treatment in 
2003 and subsequently for a genitourinary disability from the 
Mayo Clinic.  Review of the record indicates this evidence 
has not yet been obtained.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002).  This duty includes obtaining pertinent medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(b) 
(West 2002).  
Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.	The RO should request the veteran 
complete and submit the proper authorization 
allowing VA to obtain the veteran's treatment 
records from the Mayo Clinic.  After this 
information is received from the veteran, 
such evidence should be obtained by the RO.  
If the cited records are unavailable for 
whatever reason, this fact should be noted by 
the RO.  In the alternative, the veteran may 
obtain and submit this evidence himself.  

2.	Thereafter, the RO should again consider 
the veteran's pending service connection 
claim for a genitourinary disability in light 
of all additional evidence added to the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and given 
the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


